DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQe2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQe2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 91-92 & 95-96 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over Claim 1 of related U.S. Patent No. 10,695,093. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claim 91 of the application recites a medical retraction instrument comprising: a retractor comprising an inner surface and an outer surface (See Claim 1, Lines 1-3 of the patent), a strand connected to and extending from the retractor, wherein the strand is adapted to transmit light to the inner surface of the retractor (See Claim 1, Lines 8-10 of the patent); and wherein the medical retraction instrument is configured to retract a patient's skin away from a selected tissue in a working environment and create an operative space (See Claim 1, Lines 13-16 of the patent).
	As to Claims 92 & 95-96 of the application: The limitations of Claims 92 & 95-96 of the application are found in Claim 1 of the patent.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 97 recites the limitation “a camera coupled to the retractor”. Claim 98 recites the limitation “an irrigation tube having an irrigation port that passes through the retractor”. Claim 99 recites the limitation “a suction tube having a suction port that passes through the retractor”. Claim 104 recites the limitation “wherein the retractor comprises a ferromagnetic plate having the inner surface and the outer surface.” Claim 105 recites the limitation “wherein the outer surface of the retractor comprises ferromagnetic material.” The specification does not disclose the underlined portions of the limitations. Appropriate correction is required. 

Claim Objections
Claim 92 is objected to because of the following informalities:  In Line 2, the words “disperse light to” should be deleted in order to maintain consistency with the claim language and the language in the specification.  Appropriate correction is required.
Claim 93 is objected to because of the following informalities:  
In Line 1, the word --further-- should be added before the word “comprises”.
In Line 2, the word --configured-- should be added before the word “to”.
In Line 2, the limitation “at the inner surface” should be replaced with the limitation --by the light source-- in order to maintain consistency with the claim language and the language in the specification.  Appropriate correction is required.
94 is objected to because of the following informalities:  In Line 1, the word “where” should be replaced with the word --wherein--. Appropriate correction is required.
Claim 96 is objected to because of the following informalities:  In Line 1, the word --further-- should be added before the word “comprising”. Appropriate correction is required.
Claim 97 is objected to because of the following informalities:  In Line 1, the word --further-- should be added before the word “comprising”. Appropriate correction is required.
Claim 98 is objected to because of the following informalities:  In Line 1, the word --further-- should be added before the word “comprising”. Appropriate correction is required.
Claim 99 is objected to because of the following informalities:  In Line 1, the word --further-- should be added before the word “comprising”. Appropriate correction is required.
Claim 105 is objected to because of the following informalities:  In Line 1, the word “comprising” should be deleted. Appropriate correction is required.
Claim 106 is objected to because of the following informalities:  
In Line 2, the words “a patient” should be replaced with the words --the patient--. 
In Line 3, the words “to anchor” should be replaced with the limitation --to provide support to-- in order to maintain consistency with the claim language and the language in the specification. 

Claim 108 is objected to because of the following informalities:  In Line 1, the word --further-- should be added before the word “includes”. Appropriate correction is required.
Claim 109 is objected to because of the following informalities:  In Line 1, the word “has” should be replaced with the words --further comprises--. Appropriate correction is required.
Claim 110 is objected to because of the following informalities:  In Line 1, the word “instrument” should be replaced with the word --retractor--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 97-99, 104-105 & 107-108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 97 recites the limitation “a camera coupled to the retractor”. This limitation seeks to introduce new matter as there is no support in the specification for this limitation. The drawings do not depict a camera coupled to the retractor, and the only place in the specification that recites a camera is in Paragraph [0061] which states “In some embodiments, the light source is attached to the retraction plate and may also include camera tracking devices.” and in Paragraph [0070] which states “Therefore, in some embodiments, the surgical instrument passing through the window comprises a light with or without camera.” Appropriate correction is required. 
Claim 98 recites the limitation “an irrigation tube having an irrigation port that passes through the retractor”. This limitation seeks to introduce new matter as there is no support in the specification for the irrigation port “passing through” the retractor. The drawings do not depict an irrigation port passing through the retractor, and the only place in the specification that recites the irrigation port is in Paragraph [0101] which states “In FIG. 12c, the retractor 101 is provided with a number of irrigation and suction options, including an irrigation tube 105 having an irrigation port 107, and a suction tube 106 having a suction port 108. These options allow the surgeon to use irrigation fluid within the cavity, thereby assisting in cleaning the cavity of loose tissue.” Appropriate correction is required. 
Claim 99 recites the limitation “a suction tube having a suction port that passes through the retractor”. This limitation seeks to introduce new matter as there is no 
Claim 104 recites the limitation “wherein the retractor comprises a ferromagnetic plate having the inner surface and the outer surface” and Claim 105 recites the limitation “wherein the outer surface of the retractor comprises ferromagnetic material.” 
These limitations seeks to introduce new matter as there is no support in the specification for a retractor embodiment which includes both a retractor comprising a ferromagnetic plate having inner and outer surfaces and a light transmitting strand connected to and extending from the retractor. The specification and drawings disclose various embodiments of retractors having a strand (which includes either a suture or a fiberoptic cable or both) wherein Paragraph [0074] discloses that the suture may be adapted to transmit light to the inner surface of the component and wherein Paragraph [0101] & the embodiment of Fig. 12G discloses a fiberoptic strand configured to emit light to increase a surgeons visibility. Furthermore, Fig. 9 depicts a separate embodiment of a retractor comprising a plate with no strand attached thereto, wherein Paragraphs [0092-0095] state that the plate can be a ferromagnetic plate having an inner and outer surface, wherein the outer surface of the plate comprises a 
Claim 107 recites the limitation “wherein the support includes a telescopic tube.” This limitation seeks to introduce new matter as there is no support in the specification for a retractor embodiment which includes both a retractor comprising inner and outer surfaces and a light transmitting strand connected to and extending from the retractor, and a support including a telescopic tube configured to support the retractor. The specification discloses various embodiments of retractors having a strand (which includes either a suture or a fiberoptic cable or both), wherein Paragraph [0074] discloses that the suture may be adapted to transmit light to the inner surface of the component and wherein Paragraph [0101] & the embodiment of Fig. 12G discloses a fiberoptic strand configured to emit light to increase a surgeons visibility. Furthermore, Paragraph [0103] recites and Fig. 13o depicts an embodiment of a retractor comprising a telescopic tube support supporting the retractor from inside the cavity. However, the drawings do not depict an embodiment comprising the recited combination of features, and the specification does not disclose combining the two embodiments. Appropriate correction is required.
Claim 108 recites the limitation “wherein the retractor includes a telescopic extension that slides outward to extend the reach of the retractor.” This limitation seeks to introduce new matter as there is no support in the specification for a retractor embodiment which includes both a retractor comprising inner and outer surfaces and a light transmitting strand connected to and extending from the retractor, and a telescopic 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 91, 94-95, 100-103, 106 & 109-111 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minnelli et al. (US PG Pub No. 2009/0137877) in view of Mueller et al. (US PG Pub No. 2013/0096583).
Regarding Claims 91 & 94, Minnelli et al. discloses a medical retraction instrument (200, Fig. 2, Paragraphs [0043-0046 & 0034-0042]) comprising: a retractor (fabric 202, Paragraph [0043]) comprising an inner surface (bottom surface of 202, not 
Minnelli et al. does not disclose wherein the strand comprises a fiberoptic cable  adapted to transmit light to the inner surface of the retractor. 
Mueller et al. discloses a fiberoptic suture (150, Fig. 24) used in all areas of surgery (Paragraphs [0245-0248]) in order to confirm suture placement and accuracy, wherein the suture contains at least one fiberoptic strand (150d) intertwined with non-fiberoptic strands, wherein the suture is braided as is known in the art with one, two or three fiberoptic strands and one or two non-fiberoptic strands, as desired which aids in the transillumination of the suture to facilitate checking subcutaneous placement after the suture has been placed. Mueller et al. discloses that the non-fiberoptic strands can be made of any material known in the art, such as nylon, polypropylene, or other non-absorbable material. Mueller et al. further discloses that “The illumination of the suture pathway allows the surgeon to determine the location of the suture.” (Paragraphs [0245-0248]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the strands of the retractor of Minnelli et al. with fiberoptic sutures as taught by Mueller et al. in order to provide the retractor with an illumination means for visually identifying and illuminating the sutures and their pathways within an operative space during a surgical procedure. 
Regarding Claim 95, the combination of Minnelli et al. and Mueller et al. discloses the claimed invention as stated above in claim 91, and Minnelli et al. further discloses wherein the retractor comprises an interior portion (shaded central area of fabric 202, Fig. 2) and a flexible outer portion (flexible non-shaded perimeter portion of fabric 202, Fig. 2, Paragraph [0042-0043]).
Regarding Claims 100-103, the combination of Minnelli et al. and Mueller et al. discloses the claimed invention as stated above in claim 91, and Minnelli et al. further discloses wherein the retractor further comprises at least one through-hole (grasping elements 204a-c formed as holes through the fabric, Fig. 2, Paragraph [0043]) passing from the inner surface to the outer surface, and a wing capable of retracting soft tissue (clips/loops not depicted, as seen for example in Fig. 4, Paragraph [0037]) disposed within the through-hole and extending therefrom (“For example, the grasping elements… can include any combination of grommets, clips, wraparound ties/loops, hooks, magnetic clasps, clamps, holes formed in the fabric 102, and other similar structures.”, Paragraph [0037]), wherein the wing includes a distal head (upper half of the clips/loops as seen in Fig. 4) and a proximal end portion (lower half of the clips/loops as seen in Fig. 4); and wherein the distal head extends from a first end of the retractor and the proximal end portion extends from a second end of the retractor opposite the first end (As seen in Fig. 4, the upper half of each of the clips/loops extend from the top surface of fabric 202 and the lower half of each of the clips/loops extend from the bottom surface of fabric 202), wherein an inner rim of the through-hole includes a feature (grommet, Fig. 2, Paragraph [0037]) capable of providing for angular adjustment and securement of the wing relative to the retractor (The clips/loops engage 
Regarding Claim 106, the combination of Minnelli et al. and Mueller et al. discloses the claimed invention as stated above in claim 91, and Minnelli et al. further discloses wherein the retractor is configured for insertion into a cavity within the patient (Paragraphs [0043 & 0005-0011]), the medical retraction instrument further comprising a support (grasping elements 204a-c, Paragraph [0043], “For example, the grasping elements… can include any combination of grommets, clips, wraparound ties/loops, hooks, magnetic clasps, clamps, holes formed in the fabric 102, and other similar structures.”, Paragraph [0037]) configured to provide support to the retractor from inside the cavity (Paragraphs [0034, 0043 & 0005-0011]).
Regarding Claim 109, the combination of Minnelli et al. and Mueller et al. discloses the claimed invention as stated above in claim 91, and Minnelli et al. further discloses wherein the retractor further has an outer rim (flexible non-shaded perimeter portion of fabric 202, Fig. 2, Paragraph [0042-0043]) and an interior (shaded central area of fabric 202, Fig. 2), wherein the outer rim (at corner 206a) comprises a first mating feature (grasping element 204a, Paragraph [0043], “For example, the grasping elements… can include any combination of grommets, clips, wraparound ties/loops, hooks, magnetic clasps, clamps, holes formed in the fabric 102, and other similar structures.”, Paragraph [0037]).
Regarding Claim 110, the combination of Minnelli et al. and Mueller et al. discloses the claimed invention as stated above in claim 91, and Minnelli et al. further discloses wherein the retractor further comprises a second component (corner 206b, 
Regarding Claim 111, Minnelli et al. discloses a medical retraction instrument (200, Fig. 2, Paragraphs [0043-0046 & 0034-0042]) comprising: a retractor (fabric 202, Paragraph [0043]), a strand (pull strings/tethers 210a-210c) connected to the retractor (at corners 206a-c), wherein the retractor has an inner surface (bottom surface of 202, not depicted in Fig. 2 top view) and an outer surface (top surface of 202 as seen in Fig. 2 top view), wherein the strand extends from the outer surface (Fig. 2), and wherein the strand does not extend from the inner surface (Fig. 2).
Minnelli et al. does not disclose wherein the strand is adapted to transmit light to the inner surface of the retractor. 
Mueller et al. discloses a fiberoptic suture (150, Fig. 24) used in all areas of surgery (Paragraphs [0245-0248]) in order to confirm suture placement and accuracy, wherein the suture contains at least one fiberoptic strand (150d) intertwined with non-fiberoptic strands, wherein the suture is braided as is known in the art with one, two or three fiberoptic strands and one or two non-fiberoptic strands, as desired which aids in the transillumination of the suture to facilitate checking subcutaneous placement after the suture has been placed. Mueller et al. discloses that the non-fiberoptic strands can be made of any material known in the art, such as nylon, polypropylene, or other non-
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the strands of the retractor of Minnelli et al. with fiberoptic sutures as taught by Mueller et al. in order to provide the retractor with an illumination means for visually identifying and illuminating the sutures and their pathways within an operative space during a surgical procedure. 
Claims 92-93 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minnelli et al. (US PG Pub No. 2009/0137877) in view of Mueller et al. (US PG Pub No. 2013/0096583) as applied to claim 91 above and further in view of Beane et al. (US Patent No. 6,440,063).
Regarding Claims 92-93, the combination of Minnelli et al. and Mueller et al. discloses the claimed invention as stated above in claim 91, except wherein the inner surface of the retractor comprises a light source and reflective surface configured to disperse light to increase visibility of the operative space. 
Beane et al. discloses an illuminated flexible surgical retractor (Fig. 13), wherein the retractor comprises a illumination means, wherein the illumination means comprises providing the retractor with a luminescent/electroluminescent portion, or a phosphorescent portion which is "charged-up" by exposing it to light, e.g., ultraviolet light, prior to use, or a chemiluminescent portion which is ruptured immediately prior to use, thereby mixing a plurality of materials that react with one another and emit light from the portion (Col. 13, Lines 11-23). 
.
Claim 96 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minnelli et al. (US PG Pub No. 2009/0137877) in view of Mueller et al. (US PG Pub No. 2013/0096583) as applied to claim 91 above and further in view of Morganstern Lopez et al. (US PG Pub No. 2012/0232552).
Regarding Claim 96, the combination of Minnelli et al. and Mueller et al. discloses the claimed invention as stated above in claim 91, except a neuromonitoring electrode attached to the retractor and comprising an electrical cable. Minnelli et al. does disclose in Paragraph [0008] that “…the method further includes coupling the at least one of the grasping element to a trocar inserted into the body cavity. The grasping element can be oriented on the trocar such that a longitudinal axis of the at least one grasping element is not parallel to a longitudinal axis of the trocar to secure the at least one grasping element to the trocar in a locked position and retract tissue.”
Morganstern Lopez et al. discloses a method and system for minimally invasive surgery, wherein a retractor comprising a trocar (Figs. 20A) is configured to be inserted into an operative space of a patient and a neuromonitoring electrode needle (1108, Figs. 20A-20D) including an electrical cable (1109, Paragraph [0140-0142]) is inserted into and through the trocar so that during use, with each movement, the operator may 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the instrument of the combination to add a neuromonitoring electrode needle inserted through the trocar attached to the retractor as taught by Morganstern Lopez in order to provide the instrument with a means for detecting and alerting a surgeon to approaching or adjacent nervous tissue.
Claim 97 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minnelli et al. (US PG Pub No. 2009/0137877) in view of Mueller et al. (US PG Pub No. 2013/0096583) as applied to claim 91 above and further in view of Nguyen (US PG Pub No. 2014/0031630).
Regarding Claim 97, the combination of Minnelli et al. and Mueller et al. discloses the claimed invention as stated above in claim 91, except a camera coupled to the retractor. Minnelli et al. does disclose in Paragraph [0008] that “…the method further includes coupling the at least one of the grasping element to a trocar inserted into the body cavity. The grasping element can be oriented on the trocar such that a longitudinal axis of the at least one grasping element is not parallel to a longitudinal axis of the trocar to secure the at least one grasping element to the trocar in a locked position and retract tissue.”
Nguyen discloses a minimally invasive flexible retractor (10, Figs. 1-10) for retraction of tissue or organs in an operative site (Paragraphs [0029-0030]), wherein the retractor comprises an internal channel to allow laparoscopic instruments to be deployed therethrough allowing the retractor to be used as an extended trocar 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the instrument of the combination to add a camera inserted through the trocar attached to the retractor as taught by Nguyen in order to provide the instrument with a means for minimizing visual impedance by the trocar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/JESSICA WEISS/Primary Examiner, Art Unit 3775